         Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

ORLANDO SANTIAGO PEREZ,             :
              Plaintiff,            :
                                    :
            v.                      :                  No. 5:20-cv-05591
                                    :
PENSKE LOGISTICS, LLC;              :
PENSKE LOGISTICS CANADA LTD;        :
and WHEEL KING TRANSHAUL, INC., :
                  Defendants.        :
____________________________________

                                        OPINION
                             Motion to Remand, ECF No. 7 – Denied
                             Motion to Dismiss, ECF No. 16 – Denied


Joseph F. Leeson, Jr.                                                               August 17, 2021
United States District Judge


I.     INTRODUCTION

       This case involves claims arising out of a motor vehicle accident between Plaintiff

Santiago Perez and Jeet Charan Singh, who was driving a vehicle owned by Defendant Penske

Logistics Canada Ltd (“Penske Canada”). Perez alleges that Penske Canada, among other

Defendants, is vicariously liable for the actions of Singh, its employee, and was

negligent/reckless in hiring, retention, and supervising of its employees. Penske Canada removed

the action to this Court based on diversity jurisdiction alleging that Perez fraudulently joined

Penske Logistics, LLC (“Penske Pennsylvania”), a Pennsylvania corporation, to defeat diversity.

In turn, Perez has moved to remand. Penske Canada has further moved to dismiss the action

under both Federal Rules of Civil Procedure 12(b)(5) and 12(b)(6). For the reasons outlined

below, Perez’s motion to remand is denied, Penske Canada’s motion to dismiss is denied.


                                                 1
                                              081621
         Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 2 of 16




II.    BACKGROUND

       The factual allegations, as taken from the Complaint, are as follows:

       On May 2, 2019, Singh was operating a tractor trailer owned, leased, and operated by

Defendants. 1 See Compl. ¶ 49, ECF No. 1–2. At all relevant times, Singh was employed by and

contracted to perform delivery services for the Defendants and was subject to the Defendants’

supervision and control. See id. ¶ 22. Both Perez and Singh were operating vehicles on Interstate

77 near Wilkes-Barre, Pennsylvania. See id. ¶ 49.

       Around 10:42 p.m., Perez was rear-ended by Singh. See id. ¶¶ 50–52. Singh was driving

too fast for the conditions of the road and this, coupled with Singh’s inattention, caused the

crash. See id. ¶¶ 53–54. Singh exhibited a “conscious disregard” for the health and safety of the

public by operating his vehicle at dangerously high speeds. See id. ¶ 56. Singh was distracted by

his cell phone in the moments preceding and during the crash. See id. ¶ 57.

       At the time of the crash, Singh violated the Federal Motor Carrier Safety

Administration’s (“FMCSR”) hours of service limits but chose to operate his vehicle in a

fatigued condition. See id. ¶ 61. Defendants participated in, knew of, or should have known that

Singh was operating over hours and driving while fatigued and otherwise operating the vehicle in

an unsafe, dangerous, and reckless condition. See id. ¶ 62. Additionally, Singh had an unsafe

history of motor vehicle and criminal violations and that the Defendants knew, or should have

known, that Singh failed to list his prior violations on his employment application. See id. ¶ 65.




1
        In his Complaint, Perez refers to, and makes allegations against, Penske Canada, Penske
Pennsylvania, and Wheel King together as “Defendants.” To accurately represent Perez’s
pleadings this Court refers to the group as “Defendants” when discussing Perez’s allegations
against them.
                                                 2
                                              081621
         Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 3 of 16




Defendants also knew Singh had a propensity for drug, alcohol, vehicle, and criminal violations

yet continued to employ him as a driver. See id. ¶¶ 65-73.

       In December 2019, Perez filed a praecipe to issue writ of summons against Penske

Pennsylvania in the Philadelphia County Court of Common Pleas as to Penske Pennsylvania.

See Phil. Docket, ECF 1-4. The parties engaged in approximately ten months of pre-complaint

discovery. Then, on October 9, 2020, Perez filed a Complaint in the Philadelphia County Court

of Common Pleas against Defendants Penske Canada, Penske Pennsylvania, and Wheel King

Transhaul, Inc. (“Wheel King”). See id.; Compl. The Complaint alleges that the Defendants

were negligent/reckless in hiring, retaining, and supervising Singh and vicariously liable for

accident caused by Singh. See id. Perez served the Complaint on Penske Pennsylvania the same

day it was filed. See Not. Removal ¶ 23, ECF 1. Perez served Wheel King on October 30, 2020.

See Proof of Service 4-7, ECF No. 11. On November 9, 2020, Perez served the Summons and

Complaint on Penske Canada. 2 See id. at 3.

       Also on November 9, 2020, Penske Pennsylvania removed the suit to federal court based

on diversity jurisdiction 3 under a theory of fraudulent joinder. See Notice of Removal, ECF 1.

Penske Pennsylvania alleges that Perez fraudulently joined it to defeat diversity. See id. In

support of its removal, Penske Pennsylvania attached a declaration of noninvolvement asserting

the following:

       Penske Logistics, LLC did not own, operate, maintain, control, lease, or assign the
       tractor-trailer driven by Singh at the time of the accident, nor did it pay for the
       shipping or transportation of the load being transported by Singh at the time of the
       accident . . . never hired, supervised or retained Singh . . . has no contract or other

2
        The propriety of this service is discussed in further detail below.
3
        Perez is a citizen of Florida. See Compl. ¶ 1. Penske Pennsylvania is a citizen of
Delaware, Pennsylvania, Michigan, and Japan. See id. ¶ 2; Not. Removal ¶¶ 15, 17-19. Penske
Canada is a citizen of Canada. See Not. Removal ¶ 12. Wheel King is a citizen of Canada. See
id. ¶ 11.
                                                  3
                                               081621
          Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 4 of 16




        employment relationship with Singh . . . never consented to Singh’s operation of
        the tractor-trailer, nor did it receive a financial benefit from Singh’s operation of
        the tractor-trailer… did not select any equipment or entities used to transport the
        load being transported by Singh . . . never selected Wheel King as the carrier for
        the load transported by Singh at the time of the accident . . . exercised no control
        over dispatching of the tractor-trailer driven by Singh at the time of the accident . .
        . had no contractual right to and exercised no control over the transportation or
        routing of the load in question . . . never accepted responsibility for transporting the
        shipment being transported by Singh at the time of the accident . . . was not the
        motor carrier for the shipment being transported by Singh at the time of the
        accident.

See Declaration of Noninvolvement ¶¶ 10–19, ECF 1–3.

        On June 9, 2021, Penske Canada moved to dismiss for lack of jurisdiction and failure to

state a claim. See Mot. to Dismiss, ECF 16. Penske Canada alleges that service was improper and

thus the case should be dismissed for lack of jurisdiction. Id. Additionally, Penske Canada

asserts that Perez’s claims are preempted by the Federal Aviation Administration Authorization

Act (“FAAAA”) and should be dismissed. Id.

III.    LEGAL STANDARDS

        A.      Motion to Remand – Review of Applicable Law

        Under 28 U.S.C. § 1441(a), a defendant may remove “any civil action brought in a state

court of which the district courts of the United States have original jurisdiction . . . to the district

court of the United States for the district and division embracing the place where such action is

pending.” See also 28 U.S.C. § 1446. “The federal removal statute, 28 U.S.C. § 1441, is strictly

construed, requiring remand if any doubt exists over whether removal was proper.” Carlyle Inv.

Mgmt. LLC v. Moonmouth Co. SA, 779 F.3d 214, 218 (3d Cir. 2015). “The party seeking

removal carries the burden of proving that removal is proper.” Id. at 218.

        After an action is removed, a plaintiff may challenge removal by moving to remand the

case back to state court pursuant to 28 U.S.C. § 1447. “A motion to remand the case on the basis


                                                   4
                                                081621
          Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 5 of 16




of any defect other than lack of subject matter jurisdiction must be made within 30 days after the

filing of the notice of removal under section 1446(a).” 28 U.S.C. § 1447(c).

        B.      Fraudulent Joinder – Review of Applicable Law

        The doctrine of fraudulent joinder is an exception to the requirement that when removal

depends on diversity of citizenship, there must be complete diversity between the parties. See In

re Briscoe, 448 F.3d 201, 215-16 (3d Cir. 2006). Under this doctrine, “[i]n a suit with named

defendants who are not of diverse citizenship from the plaintiff, the diverse defendant may still

remove the action if it can establish that the non-diverse defendants were ‘fraudulently’ named or

joined solely to defeat diversity jurisdiction.” Id. at 216.

        A removing defendant alleging fraudulent joinder bears a “heavy burden of persuasion.”

Boyer v. Snap-on Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990). To establish a defendant was

fraudulently joined, the removing party must show “there is no reasonable basis in fact or

colorable ground supporting the claim against the joined defendant, or no real intention in good

faith to prosecute the action against the defendant or seek a joint judgment.” Id. (citation

omitted). A claim is colorable so long as it is not “wholly insubstantial and frivolous.” Batoff v.

State Farm Ins. Co., 977 F.2d 848, 852 (3d Cir. 1992). This Court has explained that “[i]f there

is even a possibility that a state court would find that the complaint states a cause of action

against any one of the resident defendants, the federal court must find that joinder was proper

and remand the case to state court.” Boyer, 913 F.2d at 111 (citation omitted); see also Sherfey v.

Johnson & Johnson, No. 12-4162, 2014 U.S. Dist. LEXIS 10690, 2014 WL 715518, at *6 (E.D.

Pa. Jan. 29, 2014) (noting a finding of fraudulent joinder “is usually reserved for situations where

recovery from the nondiverse defendant is a clear legal impossibility” (citation omitted)).




                                                   5
                                                081621
          Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 6 of 16




        A court may “look to more than just the pleading allegations to identify indicia of

fraudulent joinder.” In re Briscoe, 448 F.3d at 219; see also Abels v. State Farm Fire & Cas. Co.,

770 F.2d 26, 29 (3d Cir. 1985). The Third Circuit has explained that, when conducting a

jurisdictional analysis, there is “no reason to preclude a district court from a limited

consideration of reliable evidence that the defendant may proffer to support the removal.” In re

Briscoe, 448 F.3d at 220. “Such evidence may be found in the recording from prior proceedings .

. . or in other relevant matters that are properly subject to judicial notice.” Id. Courts in this

district have looked to affidavits discussing a party’s involvement in the case to determine

whether it was fraudulently joined. See Weaver v. Conrail, Inc., Civ. Act. No. 09–5592, 2010

WL 2773382, at *7, *9 (E.D. Pa. July 13, 2010) (holding that, under In re Briscoe, the court

could properly consider an affidavit stating that certain defendants had absolutely no control or

right to say how particular trains were run at the time of plaintiff’s accident); In re Diet Drugs

(Phentermine/ Fenfluramine/ Dexfenfluramine) Prods. Liab. Litig., MDL No. 1203, 2009 WL

3595633, at *2 (E.D. Pa. Oct. 27, 2009) (finding sales representatives were fraudulently joined

based in part on an affidavit disclaiming any knowledge of the alleged dangers associated with

the product).

        In conducting its analysis, this Court must accept as true all factual allegations of the

complaint and must “resolve any uncertainties as to the current state of controlling substantive

law in favor of the plaintiff.” Batoff, 977 F.2d at 851-52. If the court “determines that it does not

have subject-matter jurisdiction over the removed action because the joinder was not fraudulent,

it must remand to state court.” In re Briscoe, 448 F.3d at 215–16 (citing 28 U.S.C. § 1447(c)).

Conversely, if the court determines that the joinder was fraudulent, “the court can disregard, for

jurisdictional purposes, the citizenship of certain nondiverse defendants, assume jurisdiction over

                                                   6
                                                081621
          Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 7 of 16




a case, dismiss the nondiverse defendants, and thereby retain jurisdiction.” Id. at 216 (internal

citations omitted).

       C.      Motion to Dismiss Rule 12(b)(5) – Review of Applicable Law

       Under Rule 12(b)(5), a defendant may move to dismiss when a plaintiff fails to properly

serve him or her with the summons and complaint. See Fed. R. Civ. P. 12(b)(5). In a Rule

12(b)(5) motion, “the party making the service has the burden of demonstrating validity when an

objection to the service is made.” Suegart v. U.S. Customs Serv., 180 F.R.D. 276, 278 (E.D. Pa.

1998). Rule 4 of the Federal Rules of Civil Procedure outlines, inter alia, the contents of the

summons, the time for service, and the proper methods of service. “Good faith reliance on the

apparent authority of an individual to accept service on behalf of a business can satisfy the

[service] requirement.” Meoli v. Message Ctr. USA, No. 96-CV-7469, 1998 WL 717418, at *1

(E.D. Pa. Sept. 25, 1998) (citing Ayres v. Jacobs & Crumplar, P.A., Civ. A. No. 94–658–SLR,

1995 WL 704781, at *3 (D. Del. Nov. 20, 1995), aff’d, 99 F.3d 565 (3d Cir. 1996)). For these

reasons, when addressing a motion to dismiss pursuant to Rule 12(b)(5) for insufficient service,

this Court has “broad discretion.” See Umbenhauer v. Woog, 969 F.2d 25, 30 (3d Cir. 1992).

       D.      Motion to Dismiss Rule 12(b)(6) – Review of Applicable Law

       Under Rule 12(b)(6), the court must “accept all factual allegations as true [and] construe

the complaint in the light most favorable to the plaintiff.” Phillips v. Cnty. of Allegheny, 515 F.3d

224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir.

2002)) (internal quotation marks omitted). Only if “the ‘[f]actual allegations . . . raise a right to

relief above the speculative level’” has the plaintiff stated a plausible claim. Id. at 234 (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                                  7
                                               081621
           Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 8 of 16




defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

However, “the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.” Id. “In deciding a Rule 12(b)(6) motion, a court

must consider only the complaint, exhibits attached to the complaint, matters of public record, as

well as undisputedly authentic documents if the complainant’s claims are based upon these

documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010). Additionally, “a document

integral to or explicitly relied upon in the complaint may be considered.” In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (internal quotations omitted). The

defendant bears the burden of proving that a plaintiff has failed to state a claim upon which relief

can be granted. See Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citing Kehr

Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

         E.     FAAAA Preemption – Review of Applicable Law

         In Bedoya v. American Eagle Express Inc., the Third Circuit articulated a four-part

inquiry to determine whether preemption by the FAAAA is appropriate. 914 F.3d 812 (3d Cir.

2019):

         (1). First, courts should examine “whether the state law at issue applies to all businesses

or whether it focuses on motor carriers.” Id. at 818. Laws directed at “members of the general

public” that are not targeted at motor carriers are viewed as not having a direct effect on motor

carriers. See Rowe v. New Hampshire Motor Transp. Ass’n, 552 U.S. 364, 375 (2008). If the state

law at issue applies to all businesses, then it is not preempted. See Ciotola v. Star Transp. &

Trucking LLC, 481 F. Supp. 3d 375 (M.D. Pa. 2020).

         (2). Second, courts should consider “whether the law addresses the carrier-employee

relationship as opposed to the carrier-customer relationship.” Bedoya, 914 F.3d at 821. Courts

                                                  8
                                               081621
          Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 9 of 16




must assess whether the challenged law’s impact on prices, routes, or services, although indirect,

is nevertheless “significant” rather than “tenuous, remote, or peripheral.” Id.

        (3). Third, courts should consider whether the law binds the carrier to provide a particular

price, route, or service.

        (4). Fourth, courts should consider Congress’ goal of avoiding a “patchwork” of

differing state “service-determining laws,” which could undermine its “major legislative effort to

leave [decisions regarding the provision of services] to the competitive marketplace.” Id. at 823

(citing Rowe, 552 U.S. at 373).

IV.     ANALYSIS

        A.      Perez’s Motion to Remand is denied.

        Penske Pennsylvania timely removed the Complaint to this Court on the basis of diversity

jurisdiction. The diversity jurisdiction statute provides: “district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of different States and in

which citizens or subjects of a foreign state are additional parties.” 28 U.S.C. § 1332(a)(2).

Although the amount in controversy here exceeds the jurisdictional sum and the parties are

diverse, the removal statute qualifies that a “civil action otherwise removable solely on the basis

of the jurisdiction under section 1332(a) of this title [28 USCS § 1332(a)] may not be removed if

any of the parties in interest properly joined and served as defendants is a citizen of the State in

which such action is brought.” 28 U.S.C. § 1441(b)(2). To avoid this limitation, Penske

Pennsylvania alleges that it was not properly joined to this action.

        To determine whether Penske Pennsylvania was fraudulently joined, this Court must

determine whether Perez has a reasonable basis in fact or colorable ground supporting the


                                                  9
                                               081621
         Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 10 of 16




vicarious liability and negligent/reckless hiring, retention and supervising claims brought against

Penske Pennsylvania. See Boyer, 913 F.2d at 111. To establish vicarious liability, “a plaintiff

must show that the employee’s conduct: (1) is of a kind and nature that he is employed to

perform; (2) occurs substantially within the authorized time and space limits designated by his

employer; and (3) is driven by a desire to serve the employer.” Schloss v. Sears Roebuck & Co.,

No. CIV.A. 04-CV-2423, 2005 WL 433316, at *2 (E.D. Pa. Feb. 24, 2005) (citing Costa v.

Roxborough Mem’l Hosp., 708 A.2d 490, 493 (Pa. Super. Ct. 1998)). To establish a claim for

negligent/reckless in hiring, retention, and supervising a plaintiff must show that an employer

was “negligent or reckless ‘in the employment of improper persons or instrumentalities in work

involving risk of harm to others; . . . in the supervision of the activity; or ... in permitting, or

failure to prevent, negligent or other tortious conduct by persons, whether or not his servants or

agents, upon premises or with instrumentalities under his control.’” Doe v. Liberatore, 478 F.

Supp. 2d 742, 760 (M.D. Pa. 2007) (citing R.A. ex rel. N.A. v. First Church of Christ, 748 A.2d

692, 697 (Pa. Super. Ct. 2000)). See also Doe v. Schneider, 667 F. Supp. 2d 524, 531 (E.D. Pa.

2009). If this can be shown, then “an employer is subject to liability for harm resulting from” his

employee’s conduct.” Doe, 478 F. Supp. 2d at 760 (citing R.A. ex rel. N.A., 748 A.2d at 697).

        In his Complaint, Perez refers to Penske Pennsylvania and Penske Canada collectively.

See Compl. ¶ 10. The Complaint does not include a single factual allegation directly against

Penske Pennsylvania. See generally id. The Complaint also makes numerous allegations against

all three Defendants in the collective. See, e.g. ¶ 15. In sharp contrast, Kresten Hansen’s

declaration of noninvolvement, which was offered by Penske Pennsylvania, outlines, in great

detail, Penske Pennsylvania’s lack of involvement in this case. See Declaration of

Noninvolvement ¶¶ 10–19, ECF No. 1-3. This declaration states that Penske Pennsylvania “did

                                                  10
                                                081621
         Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 11 of 16




not own, operate, maintain, control, lease, or assign the tractor-trailer driven by Singh at the time

of the accident, nor did it pay for the shipping or transportation of the load being transported by

Singh at the time of the accident.” See id. ¶ 10. The declaration states that Singh was never an

employee of, or supervised by, Penske Pennsylvania, nor was there any contract or other

relationship between the two. Id. ¶ 12. Hansen declares that Penske Pennsylvania never

consented to Singh’s operation of the tractor-trailer, did not receive a financial benefit therefrom,

did not select any equipment or entities used to transport the load being transported by Singh,

and exercised no control over dispatching of the tractor-trailer driven by Singh at the time of the

accident or over the transportation or routing of the load in question. See id. ¶¶ 13-19. The

declaration further provides that Penske Pennsylvania never hired or had any contractual

relationship with Wheel King. See id. The declaration states that Penske Canada owned the

trailer and arranged for transportation of the load. See id. ¶¶ 4-12.

       Perez asks the Court not to rely on this allegedly self-serving 4 declaration in making its

fraudulent joinder analysis. Significantly, however, Perez attached an earlier affidavit from

Hansen, dated March 11, 2020, to his Complaint. See Hansen Aff., Compl. at Ex. B, ECF No. 1-

2. This affidavit also attested that Penske Pennsylvania did not tender the load being shipped at

the time of the crash to Wheel King, nor was it aware of, or did it enter into, any transportation

agreements or contracts for the same. See Hansen Aff. ¶¶ 10-11, 21. Perez therefore relied on

Hansen’s affidavit when it suited him but asks the Court not to do so now. Notably, it was after



4
        Because Penske Canada is a wholly owned subsidiary of Penske Pennsylvania, Hansen’s
declaration is not necessarily self-serving to the extent it tends to implicate Penske Canada. But
see Nobers v. Crucible, Inc., 602 F. Supp. 703, 707 (W.D. Pa. 1985) (“Given the lack of
allegations to support piercing the corporate veil, and the precept that a parent corporation is not
liable for the contracts of a subsidiary, we hold that plaintiffs have no colorable claim against
Colt for breach of the alleged employment contacts.”).
                                                  11
                                                081621
         Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 12 of 16




receiving the March affidavit and conducting approximately ten months of discovery that Perez

sought to name Penske Canada and Wheel King as Defendants. Accordingly, its pre-complaint

discovery, which included the accident report listing the owner’s name of the vehicle driven by

Singh as Penske Canada, not Penske Pennsylvania, see Police Report, ECF No. 1-4, apparently

convinced Perez that Penske Canada is a proper defendant.

       Even now, in opposition to the Motion to Remand, Perez offers no additional factual

allegations to support its claims against Penske Pennsylvania. Instead, Perez provides

“snapshots” of Penske Pennsylvania’s website, which do little more than list its address and

nature of business. Perez also suggests that he has stated a claim because he “devoted thirteen

(13) paragraphs in his Complaint laying out the controlling case law pertaining to Penske

qualifying as a motor carrier.” See Brief Supp. Mot. Remand 5, ECF No. 7-1 (citing Compl. ¶¶

81-93). However, these thirteen paragraphs contain no specific factual allegations against

Penske Pennsylvania and, in fact, support a finding of fraudulent joinder. Specifically, the

Complaint, citing Eleventh Circuit case law, alleges that “in determining whether a party is a

carrier or a broker, the crucial question is whether the party has legally bound itself to transport

goods by accepting responsibility for ensuring the delivery of the goods.” Compl. ¶ 86. The

Complaint asserts that “because Penske[5] accepted responsibility for transporting this shipment,

it was a carrier at all relevant times hereto.” See id. ¶ 90. However, both Hansen affidavits, one

of which was known to Perez at the time of filing and attached to the Complaint, states that

Penske Pennsylvania took no responsibility for the load being transported at the time of the

crash. See Declaration of Noninvolvement ¶¶ 10, 13-20; Hansen Aff. ¶¶ 11, 19-20.



5
        Perez’s reference to “Penske” includes both Penske Pennsylvania and Penske Canada,
collectively. See Compl. ¶ 10.
                                                12
                                             081621
        Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 13 of 16




       While the Court must accept the factual allegations of the Complaint as true, the

allegations against Penske are made solely in the collective and do not carry any reasonable

inference of Penske Pennsylvania’s involvement, especially in light of Hansen’s affidavit. See

Avicolli v. Bj’s Wholesale Club, No. 21-1119, 2021 U.S. Dist. LEXIS 53104, at *11 (E.D. Pa.

Mar. 22, 2021) (holding that although the court must accept “well-plead allegations as true, we

are not required to blindly accept conclusory allegations which attempt to attach responsibility to

a [defendant]” (distinguishing Gaynor v. Marriott Hotel Servs., No. 13-3607, 2013 U.S. Dist.

LEXIS 113829 (E.D. Pa. Aug. 13, 2013))). Based on Hansen’s declaration of noninvolvement,

recovery from Penske Pennsylvania is a “clear legal impossibility.” See Sherfey, 2014 WL

715518, at *6; Boyer, 913 F.2d at 111. Because there is no reasonable basis in fact or colorable

ground supporting the claim against Penske Pennsylvania, the Court finds that Penske

Pennsylvania was fraudulently joined and is dismissed. Consequently, the Court has jurisdiction

and Perez’s motion to remand is denied. 6

       B.      Penske Canada’s 12(b)(5) Motion to Dismiss is denied.

       Penske Canada alleges it was improperly served by Perez. For that reason, Penske

Canada has moved to dismiss for lack of jurisdiction pursuant to Rule 12(b)(5).

       Rule 4 of the Federal Rules of Civil Procedure provides:

       Unless federal law provides otherwise or the defendant’s waiver has been filed, a .
       . . foreign corporation . . . must be served . . . in a judicial district of the United
       States . . . by delivering a copy of the summons and of the complaint to an officer,
       a managing or general agent, or any other agent authorized by appointment or by

6
        Although the Court notes that there were procedural defects with the Notice of Removal,
Perez waived any such defects by failing to timely raise them in the Motion to Remand. See 28
U.S.C. § 1447(c) (providing that a party must raise any defect other than lack of subject matter
jurisdiction within 30 days of removal); Ramos v. Quien, 631 F. Supp. 2d 601, 608 (E.D. Pa.
2008) (explaining that a defendant’s violation of the unanimity rule is a procedural, not
jurisdictional, defect in the removal process and is waived if not presented within the thirty day
limit imposed by 28 U.S.C. § 1447(c)).
                                                 13
                                               081621
         Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 14 of 16




       law to receive service of process and—if the agent is one authorized by statute and
       the statute so requires—by also mailing a copy of each to the defendant.”

See Fed. R. Civ. P. 4(h)(1)(B). Under Rule 4, “following state law for serving a summons in an

action brought in courts of general jurisdiction in the state where the district court is located or

where service is made” also constitutes proper service of a foreign corporation. See Fed. R. Civ.

P. 4(e)(1) and 4(h)(1)(A).

       Pennsylvania Rule of Civil Procedure 424 provides that service upon a corporation “shall

be made by handing a copy to any of the following persons provided the person served is not a

plaintiff in the action: . . . the manager, clerk or other person for the time being in charge of any

regular place of business or activity of the corporation . . . .” Pa. R. Civ. P. 424(2). “Good faith

reliance on the apparent authority of an individual to accept service on behalf of a business can

satisfy the requirement.” Meoli v. Message Ctr. USA, 1998 WL 717418, at *1 (citing Ayres, 1995

WL 704781, at *3). In “adopting Rule 424, the Pennsylvania Supreme Court did not intend to

burden Pennsylvania plaintiffs with the inconvenience and increased costs of requiring hand

delivery of process to corporations found outside the Commonwealth.” City of Allentown v.

O’Brien & Gere Engineers, Inc., No. CIV. A. 94-2384, 1995 WL 380019, at *7 (E.D. Pa. June

26, 1995) (explaining: “that in adopting Rule 424, the Pennsylvania Supreme Court did not

intend to burden Pennsylvania plaintiffs with the inconvenience and increased costs of requiring

hand delivery of process to corporations found outside the Commonwealth” (citing Trzcinski v.

Prudential, 597 A.2d 687 (Pa. Super. 1991))).

       In the instant action, the Berks County Sheriff’s Office served Penske Canada at its

business location in Reading, Pennsylvania on November 9, 2020. See Proof of Service 3. The

Sheriff served an individual who accepted service as the “adult person in charge” for Penske

Canada. Id. This satisfied the federal and state service rules. Further, Perez had a good faith
                                                 14
                                               081621
         Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 15 of 16




reliance that the individual served at Penske Canada’s business, who represented himself as an

“adult in charge” capable of receiving service of process for Penske Canada, had the authority to

accept service. See Proof of Service 3. Therefore, Penske Canada’s motion to dismiss based on

improper service is denied. 7

       C.      Penske Canada’s 12(b)(6) Motion to Dismiss is denied.

       Penske Canada has moved to dismiss Perez’s claims alleging they are preempted by the

FAAAA and should be dismissed under Federal Rule of Civil Procedure 12(b)(6).

       Under the first step of the Third Circuit’s four-part inquiry outlined in Bedoya, this Court

must determine whether the state law at issue applies to all businesses or whether it focuses on

motor carriers. If the law at issue applies to all businesses, then Perez’s claims are not preempted

by the FAAAA. Applying the reasoning in Bedoya, the United States District Court for the

Middle District of Pennsylvania in Ciotola v. Star Transp. & Trucking LLC, held that a

plaintiff’s claims were not preempted by the FAAAA. See 481 F. Supp. 3d 375 (M.D. Pa. 2020).

In Ciotola, the court explained:

       The Third Circuit’s reasoning in Bedoya that although a state law may have
       negative financial consequences for a broker or carrier does not mean that the state
       law should be preempted by the FAAAA is particularly relevant. See Bedoya, 914
       F.3d at 822. The above analysis indicates that although Pennsylvania’s tort law may
       have some negative financial consequences for a broker or carrier, it is not
       preempted by the FAAAA. Pennsylvania’s tort law is a part of the backdrop of laws
       that all businesses must follow. Adames v. May Furniture, Inc., 2019 U.S. Dist.
       LEXIS 206068, 2019 WL 8937042, *8-9 (M.D. Pa. 2019).

7
        Moreover, courts have explained that “[w]hen a party has knowledge of a suit despite
improper service and does not appear to be prejudiced because of improper service, the Third
Circuit has approved relaxation of the Rule 4 requirements.” Gustavson v. Vito, No. CIV. A. 89-
1944, 1989 WL 89217, at *4 (E.D. Pa. Aug. 2, 1989) (citing Dominic v. Hess Oil V.I. Corp., 841
F.2d 513 (3d Cir. 1988)). The same day Perez effectuated service on Penske Canada at the
Reading property, counsel for Penske Canada entered his appearance on behalf of Penske
Pennsylvania and removed the suit to this Court. See Notice of Removal. These actions indicate
Penske Canada’s knowledge of Perez’s suit against it. Accordingly, Penske Canada was on
notice of the claims filed against it and was not prejudiced by Perez’s method of service.
                                                  15
                                               081621
        Case 5:20-cv-05591-JFL Document 24 Filed 08/17/21 Page 16 of 16




Ciotola, 481 F. Supp. 3d at 390.

       Similarly here, Perez’s claims are grounded in Pennsylvania tort law. These state laws

make up the “backdrop of laws that all business must follow.” Id. Specifically, Perez’s

negligence and vicarious liability claims do not arise out of state law solely “focuse[d] on motor

carriers.” Bedoya, 914 F.3d at 821. As a result, Perez’s claims are not preempted under Bedoya.

Penske Canada’s motion to dismiss pursuant to Rule 12(b)(6) is denied.

V.     CONCLUSION

       For the reasons outlined above, Perez’s Motion to Remand is denied because Penske

Pennsylvania, which was not involved in the events of this case, was fraudulently joined. Penske

Pennsylvania is dismissed, this Court has diversity jurisdiction, and the Motion to Remand is

denied. Additionally, Penske Canada’s Motion to Dismiss pursuant to Rule 12(b)(5) is denied

because Penske Canada was properly served under both the Federal and Pennsylvania Rules of

Civil Procedure. Penske Canada’s Motion to Dismiss pursuant to Rule 12(b)(6) is also denied

because Perez’s claims are grounded in Pennsylvania tort law, which all businesses are required

to follow, and are therefore not preempted by the FAAAA.

       A separate order follows.

                                                      BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr._______
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                               16
                                             081621
